 

Sear oseevmiieinineien ste ae wmarce

Case 1:20-cv-03437-GBD Document 20 ee 08/10/20 Page 1 of 1
| USBC SDF. t

Ste mae nee see

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZEHRA JAFFERY,

 

 

Plaintiff,

 

-against-
20 Civ. 3437 (GBD)
DOWNTOWN PHARMACY, INC. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The conference scheduled for August 12, 2020 at 9:30 a.m. is canceled. Oral argument on
Defendants’ motion to dismiss, (ECF No. 9), is scheduled for November 4, 2020 at 10:30 a.m.
Dated: New York, New York

August 10, 2020
SO ORDERED.

Gita B Douek

FOR B. DANIELS
ited States District Judge

 
